Order, entered October 4, 1961, setting aside a jury verdict in favor of defendants and granting a new trial, unanimously reversed, on the law, on the facts, and in the exercise of discretion, with $20 costs and disbursements to appellants, and judgment directed thereon in favor of defendants. A jury verdict in favor of defendant may not be set aside unless it plainly appears that the evidence so preponderates in favor of the plaintiff that the verdict for the defendant could not have been reached on any fair interpretation of the evidence. (Marion v. MoCasland, 16 A D 2d 781, 782, and eases cited therein.) The instant ease involved a clear issue of credibility. There was ample evidence to sustain the jury finding that the pedestrian was looking elsewhere while proceeding easterly and walked into the left front fender of the vehicle making the turn. The verdict for defendants was conclusive and the Trial Judge was in error in setting it aside. Concur — -Rabin, J. P., McNally, Eager, Steuer and Bergan, JJ.